USCA4 Appeal: 22-1460      Doc: 8        Filed: 10/17/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1460


        KHAI BUI,

                            Plaintiff - Appellant,

                     v.

        ALEXANDER PILIGIAN,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Michael Stefan Nachmanoff, District Judge. (1:21-cv-01440-MSN-IDD)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Khai Bui, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1460      Doc: 8        Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

              Khai Bui appeals the district court’s order denying his Fed. R. Civ. P. 60(b) motion.

        We have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Bui v. Piligian, No. 1:21-cv-01440-MSN-IDD (E.D.

        Va. Apr. 4, 2022). We deny Bui’s motion to supplement the record on appeal and dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2